DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021, has been entered.
 
3.	 Claim 1 has been amended. Claims 3-4, 24, 27, 29 and 31 have been previously cancelled. Claims 5-23 have been previously withdrawn from consideration. None of the Claims have been added as new. Therefore, Claims 1-2, 25-26, 28,30 and 32-33 are pending in this office action. 

4. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on January 11, 2021.

Claim Interpretation
5.	Based upon the broadest reasonable interpretation of the claim language, Claim 1 is being interpreted by the Examiner as “wherein said nonwoven layer including at least one ferroelectric polymer wherein said ferroelectric polymer being selected from the group consisting of polyethylene oxide (PEO), polyacrylonitrile (PAN), polytetraethylene glycol diacrylate, and blends containing the foregoing, polymeric fibers, wherein said polymer or fibers being selected from the group of: polytrimethylene terephthalate (PTT), co-polymers thereof, and blends thereof”. Therefore, based upon interpretation, the nonwoven layer includes at least one ferrorelectric polymer consisting of polyethylene oxide (PEO), polyacrylonitrile (PAN), polytetraelthylene glycol diacrylate, polymeric fibers, and blends thereof.

Claim Rejections - 35 USC § 103
6.	Claims 1-2, 25-26, 28, 30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Torn et al. (JPH05151949 A) in view of Wensley (US 6,881,515 B2) and in further view of Shi et al. (US 2005/0014063 A1).
With regard to Claim 1, Torn et al. disclose a battery separator (1) for a lithium battery comprising: at least one microporous polyolefinic membrane, called a polypropylene microporous film (2), and at least one nonwoven layer, called a polypropylene nonwoven fabric layer (3), on at least one side of said microporous membrane (2), and wherein said nonwoven layer (3) is bonded to said microporous membrane (2) through heating and pressing (paragraphs 0006, 0010). Torn et al. do not specifically disclose wherein said nonwoven layer including at least one ferroelectric 
Wensley discloses in Figure 1, a battery separator (10) for a lithium battery comprising: at least one microporous polyolefinic membrane (12) (column 3, lines 14- 16), and a coating (14), on at least one side of said microporous membrane (12) (column 2, lines 47-67 and column 3, lines 1 -35). Wensley discloses wherein said microporous membrane (12) is made of polyolefin materials including but not limited to polyethylene, polypropylene, and/or polymethylpentene, and has a porosity in the range of about 35-85%, which meets the claimed range of 20-80%, wherein said microporous membrane has an average pore size in the range of about 0.01-10 microns, which meets the claimed range of about 0.02 to 2 microns, wherein said microporous membrane has a Gurley Number in the range of no more than 300sec/100 cc, which meets the claimed range of about 15 to 150 sec (column 3, lines 25-35). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a polyolefin microporous membrane having the above claimed parameters as part of the battery separator of Toru et al., because Wensley teaches that these materials exhibit good conductivity (column 2, lines 23-25). 

With regard to Claim 2, Toru et al. disclose wherein said battery separator (1) is a battery separator for a secondary lithium battery (paragraphs 0001-0002). 
With regard to Claim 25, Toru et al. disclose wherein said nonwoven layer (3) has a thickness of 0.2mm (paragraph 0010), but do not specifically disclose wherein said nonwoven has a thickness of less than 0.5 mil (12.7 microns). Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the nonwoven to have a thickness of less than 0.5 mil (12.7 microns), since such a modification would only involve a mere change in the size of a component. 
With regard to Claim 26, Torn et al. disclose wherein said nonwoven layer (3) has a thickness of 0.2mm (paragraph 0010), but do not specifically disclose wherein said nonwoven has a thickness of less than 0.25 mil (6.4 microns). Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the nonwoven to have a thickness of less than 0.25 mil (6.4 microns), since such a modification would only involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(IV). 
With regard to Claim 28, Wensley discloses wherein said microporous membrane has a porosity in the range of about 35-85%, which meets the claimed range of about 28-60% (column 3, lines 25-35).
With regard to Claim 30, Wensley discloses wherein said microporous membrane has an average pore size in the range of about 0.01-10 microns, which meets the claimed range of about 0.08 to 0.5 microns (column 3, lines 25-25). 
With regard to Claim 32, Wensley discloses wherein said microporous membrane has a Gurley Number of no more than 300sec/100cc, which meets the claimed range of about 30 to 80 sec (column 3, lines 25-25). 
With regard to Claim 33, Wensley discloses wherein said microporous membrane has at least two plies, each ply being made of a different polymer (column 3, lines 33-35).

Response to Arguments
7.	Applicant's arguments filed April 12, 2021, have been fully considered but they are not persuasive. 
Applicant argues that, “The Office completely fails to provide a disclosure of the fibers being selected from the group of: polytrimethylene terephthalate (PTT), co-polymers thereof, and blends thereof.”
Applicant’s argument is not persuasive.  As noted in the Claim Interpretation section in paragraph 5 above, the recitation, “polymeric fibers, wherein said fibers being selected from the group of: polytrimethylene terephthalate (PTT), co-polymers thereof, and blends thereof”, is not further limiting and is considered optional since the 
	Applicant argues, “With respect to the rejection of claims 25 and 26, the Office notes that Toru et al. discloses wherein said nonwoven layer has a thickness of 0.2 mm but does not specifically disclose wherein said nonwoven has a thickness of less than 0.5 mil (12.7 microns) or 0.25 mil (6.4 microns). The Office goes on to say “it would have been an obvious matter of design choice to manufacture the nonwoven to have a thickness [as claimed], since such a modification would only involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.” This is incorrect in connection with the technology of the claimed invention. Specifically, the integrity of a battery separator is of utmost importance in ensuring that there is no electrical connection between positive and negative electrodes. It is generally understood that the thinner the separator, the more likelihood of the separator being torn, punctured or otherwise impaired such that the integrity of the separation of the negative and positive electrodes is not ensured. Torn et al. discloses a thickness of 200 microns, over two orders of magnitude thicker than that of claims 25 and 26. Such is not a mere change in size. Rather, Torn et al. teaches away from the thinner separators resulting from the thinner nonwoven layer as claimed in claims 25 and 26.”
	Applicant’s argument is not persuasive.  Applicant does not provide any evidence that shows criticality or unexpected results for the thickness of the nonwoven layer. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725